DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, Claims 7-13 in the reply filed on 08/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13, and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the applicant claims “depth measurements”. It is not clear to the examiner what the applicant is trying to convey with said limitation, is it depth map data, or three-dimensional data, etc. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as  Lidar or radar data. The same rational applies to claims 21 and 28.
With respect to claim 7, the applicant claims a Machine-Learned model. The applicant doesn’t clarify what constitutes the ML model nor presents an algorithm or definition to help understand what said ML model is. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. The same rational applies to claims 21 and 28.
With respect to claims 9, 23, and 31, the applicant claims a first ML model, a second ML model. The applicant doesn’t clarify what constitutes each of the ML models nor presents an algorithm or definition to help understand what said ML models are. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite
Claims 8-13, 22-27, and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 7, 21, and 28 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 21, 28, and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stainvas Olshansky et al US 2016/0178802 A1 (hence Stainvas).
In re claims 7, 21, and 28, Stainvas discloses a method of determining a surface condition of a road of travel (Abstract) and teaches the following:
receiving sensor data associated with an environment, the sensor data indicating one or more depth measurements (Paragraphs 0021-0022);
providing at least a portion of the sensor data to a machine-learned (ML) model as input (Paragraph 0028);
receiving, from the ML model, an indication that the portion comprises a false positive associated with particulate matter (Paragraphs 0032 and 0035);
and controlling an autonomous vehicle based at least in part on the indication (Paragraph 0023)
In re claim 31, Stainvas teaches the following:
the ML model is a first ML model of a plurality of models trained to classify sensor data as either particulate matter or a first classification; a second ML of the plurality of models is trained to classify sensor data as either particulate matter or a second classification; and the method further comprises inputting the portion into the second ML model (Paragraph 0032)
In re claim 32, Stainvas teaches the following:
receiving, from the ML model, a first indication that a first sensor data point is a false positive (Paragraphs 0035-0040); and receiving, from the ML model, a second indication that a second sensor data point is a true positive (Paragraphs 0024, Fig.8, Paragraph 0029, and 0032), wherein the first sensor data point and the second data point are provided to the ML model as input (Paragraph 0032)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-12, 22-26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stainvas in view of Rohani et al US 2017/0307735 A1 (hence Rohani).
In re claims 8, 22, and 29, Stainvas discloses the claimed invention as recited above but doesn’t explicitly teach the following:
receiving the sensor data comprises receiving thermal data, the thermal data indicating a temperature associated with a location in the environment; and the operations further comprise determining, based at least in part on the thermal data, the portion of the sensor data
Nevertheless, Rohani discloses using one or more radar systems for object detection based on machine learning in an environment (Abstract) and teaches the following:
receiving the sensor data comprises receiving thermal data, the thermal data indicating a temperature associated with a location in the environment; and the operations further comprise determining, based at least in part on the thermal data, the portion of the sensor data (Paragraphs 0026, 0034, and 0045)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Stainvas reference to include temperature data from a temperature sensor, as taught by Rohani, in order to line up time of the data collected with weather data (Rohani, Paragraph 0045).
In re claims 9, and 23, Stainvas teaches the following:
the ML model is a first ML model of a plurality of models trained to classify sensor data as either particulate matter or a first classification; a second ML of the plurality of models is trained to classify sensor data as either particulate matter or a second classification; and the method further comprises inputting the portion into the second ML model (Paragraph 0032)
In re claims 10 and 24, Stainvas teaches the following:
receiving, from the ML model, a first indication that a first sensor data point is a false positive (Paragraphs 0035-0040); and receiving, from the ML model, a second indication that a second sensor data point is a true positive (Paragraphs 0024, Fig.8, Paragraph 0029, and 0032), wherein the first sensor data point and the second data point are provided to the ML model as input (Paragraph 0032)
In re claims 11 and 25, Rohani teaches the following:
adding at least one of a portion of the thermal data, the portion of the sensor data, or the indication to a training data set for training the ML model (Paragraphs 0026, 0034, and 0045)
In re claims 12 and 26, Stainvas teaches the following:
transmitting the training data set; and receiving an updated ML model based at least in part on the training data set (Paragraphs 0035-0040)
In re claim 30, Rohani teaches the following:
providing at least the portion of the sensor data to the ML model as input is based at least in part on determining, based at least in part on the thermal data, the portion of the sensor data (Paragraphs 0026, 0034, and 0045)

Claim(s) 13, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stainvas in view of Seo et al US 2020/0090322 A1 (hence Seo).
In re claims 13, 27, and 33, Stainvas discloses the claimed invention as recited above but doesn’t explicitly teach the following:
receiving, from the ML model, a confidence associated with the indication
Nevertheless, Seo discloses a deep neural network (DNN) is trained for sensor blindness detection using a region and context-based approach (Abstract) and teaches the following:
receiving, from the ML model, a confidence associated with the indication (Paragraphs 0035, 0046, and 0126)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Stainvas reference to include a measure of confidence for each object detection, as taught by Seo, in order to provide a probability, or as providing a relative “weight” of each detection compared to other detections that enables the system to make further decisions regarding which detections should be considered as true positive detections rather than false positive detections (Seo, Paragraph 0126).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kunz et al US 2020/0189463 A1 discloses a method for detecting standing water such as puddles in roadway ahead of autonomous vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669